TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00793-CV



                                         K. J. B., Appellant

                                                  v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
     NO. 10-506-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               K.J.B. appeals from the trial court’s denial of his petition for expunction of records

pertaining to his August 9, 2002 arrest for a felony. Although the State initially opposed the petition

and this appeal, the expunction statute was amended during the pendency of this appeal. See Act of

May 27, 2011, 82d Leg., R.S., ch. 690, § 1, 2011 Tex. Gen. Laws ____ (codified at Tex. Code Crim.

Proc. Ann. art. 55.01 (West Supp. 2011)). The amendments apply to expunction of arrest records

and files for any criminal offense that occurred before, on, or after September 1, 2011. Id. § 7. More

than three years have passed since the arrest, and the parties agree that no indictment or information

charging appellant with the offense was ever presented and that K.J.B. was not convicted or put

under court-ordered community supervision. The State agrees that, under these facts and the statute

as amended and applicable to this case, K.J.B. is entitled to expunction of the records pertaining to

this arrest. See Tex. Code Crim. Proc. Ann. art. 55.01(a) (West Supp. 2011).
                Without regard to the merits of the trial court’s Order of Denial or the appeal under

the law existing at the time the decision was made and the appeal was filed, we conclude and

the parties agree that K.J.B. is now entitled to expunction of these records. We reverse the

trial court’s Order of Denial and remand the cause to the trial court for entry of an order expunging

records pertaining to K.J.B.’s arrest on August 9, 2002 consistent with the applicable statute and

this opinion.




                                              Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Reversed and Remanded

Filed: March 1, 2012




                                                  2